13‐1651‐cv  
        Wetzel v. Town of Orangetown 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 28th day of February, two thousand 
        fourteen. 
                                        
        PRESENT:  RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                              Circuit Judges, 
                     RONNIE ABRAMS,      * 

                                              District Judge.                                                              
        ______________________ 
         
        LORRAINE WETZEL, 
         
                                       Plaintiff‐Appellant, 
         
                     ‐v.‐                                              13‐1651‐cv 
         
        TOWN OF ORANGETOWN, 
         
                                       Defendant‐Appellee. 
         

        *
          The Honorable Judge Ronnie Abrams, of the United States District Court for the Southern District of New York,
        sitting by designation.


                                                                1
FOR APPELLANTS:           Law Offices of Maureen McNamara, West Haverstraw, 
                          NY. 
  
  FOR APPELLEES:          Edward J. Phillips, Keane & Beane, P.C., White Plains, 
                          NY.  
 
     Appeal from the United States District Court for the Southern District of 
New York (Loretta A. Preska, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Plaintiff‐Appellant Lorraine Wetzel appeals from a March 18, 2013 

Memorandum and Order of the United States District Court for the Southern 

District of New York (Loretta A. Preska, J.) granting summary judgment in favor 

of Town of Orangetown (“Town”).  Specifically, Plaintiff appeals that (1) as a 

police lieutenant, she is a “salaried employee” under the Fair Labor Standards 

Act, 29 U.S.C. § 201 et seq. (“FLSA”) and that (2) the Town was authorized under 

29 C.F.R. § 541.602(b)(5) to dock her vacation accruals for the time she spent 

attending her own disciplinary hearing.  We assume the parties’ familiarity with 

the underlying facts, the procedural history, and the issues for review.   

      Under the FLSA, an individual is considered employed on a “salary basis” 

if “the employee regularly receives each pay period on a weekly, or less frequent 

basis, a predetermined amount constituting all or part of the employee’s 



                                         2
compensation, which amount is not subject to reduction because of variations in 

the quality or quantity of the work performed.”  29 C.F.R. § 541.602(a).   In Auer 

v. Robbins, 519 U.S. 452 (1997), the Supreme Court determined that an employee 

will be found to not have salaried status if “his compensation may ‘as a practical 

matter’ be adjusted in ways inconsistent with” the regulation – that is, subject to 

reduction because of variations in the quality or quantity of the work performed. 

Id. at 455.  This is the standard the district court applied in looking at Plaintiff’s 

pay stubs and determining that she was in fact a salaried employee for the 

purposes of the FLSA.  Nothing submitted today, in fact or law, disputes this 

finding.  Accordingly, we affirm the decision of the district court on this issue.   

      As to salaried employees, the FLSA also permits “unpaid disciplinary 

suspensions,” which must be employed through a “written policy applicable to 

all employees.”  29 C.F.R. § 541.602(b)(5).  The Rockland County Police Act, a 

written policy applicable to all employees of police departments in Rockland 

County, states that a town “shall have the power to suspend, without pay, 

pending the trial of charges, any member of such police department.”  Rockland 

County Police Act § 7 1936 N.Y. Laws 1263‐64.  In its decision below, the district 

court held that the combination of these statutes empowered the Town to dock 




                                           3
Plaintiff’s vacation days.  Now, on appeal, Plaintiff argues that the court erred 

because only the Town Board could authorize deductions of vacation accruals 

and here “[i]t appears that the Police Chief may have decided to deduct vacation 

accruals.”  (Appellant’s Br. at 11‐17).   

      It is a well‐established rule that an appellate court will not consider an 

issue raised for the first time on appeal.  In re Nortel Networks Corp. Secs. Lit., 539 

F.3d 129, 132 (2d Cir. 2008).  This general rule, however, can be disregarded in 

two circumstances: (1) where consideration is necessary to avoid manifest 

injustice or (2) where the issue is purely legal and there is no need for additional 

fact finding.  Readco, Inc. v. Marine Midland Bank, 81 F.3d 295, 302 (2d Cir. 1996).  

Here, where Plaintiff has failed to raise the issue below; cannot show manifest 

injustice; and where “it appears” that additional fact‐finding “may” certainly be 

necessary; she has clearly waived the argument.  

      We have considered all of Plaintiff’s remaining arguments and find them 

to be without merit.  For the reasons stated above, the judgment of the district 

court is AFFIRMED.                                 

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           



                                              4